991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randall Noel MORRIS, a/k/a Abdul Al-Baseer Sayfu Allah,Plaintiff-Appellant,v.Parker EVATT, Commissioner for the South Carolina Departmentof Corrections;  S. R. Witkowski, Warden at PerryCorrectional Institution, Defendants-Appellees.
No. 92-7100.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 4, 1993Decided:  April 2, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-91-878)
Randall N. Morris, Appellant Pro Se.
Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, South Carolina, for Appellees.
D.S.C.
Vacated and Remanded.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Randall Noel Morris, a/k/a Abdul Al-Baseer Sayfu Allah, appeals from the order of the district court adopting the report of the magistrate judge and granting the Defendants' motion for summary judgment in Morris's action under 42 U.S.C. § 1983 (1988).  For the reasons stated more fully below, we vacate the decision of the district court and remand with instructions to dismiss the action as moot.


2
Morris filed the present action under § 1983 alleging racial and religious discrimination.  At the time he filed his complaint he was incarcerated at the Perry Correctional Institution.  In his request for relief Morris stated:


3
I would Like for this matter to be brought before a Judge and an honorable Jury, and to let the matter be decided and agreed upon, that the plaintiff's in this civil action be awarded some relief, in the manner of a regular prayer room, be allowed a profitable project such as the Muslims in columbia and surrounding areas are provided with, such as Oils and incense.  Any Profitable project will suffice.  Generally we want the relief that is stated in this civil action.


4
Morris did not request money damages.


5
The Defendants moved for summary judgment and Morris filed a response including affidavits.  The case was referred to a magistrate judge who recommended that the Defendants' motion be granted.  However, before the magistrate judge filed his report Morris was transferred to the Dutchman Correctional Institution.  After de novo review the district court overruled the objections and adopted the report.  Morris filed a timely notice of appeal.


6
When a prisoner plaintiff is subsequently transferred to a different institution than the one in which the claims arose, claims for injunctive relief are moot.   See Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991);   Magee v. Waters, 810 F.2d 451, 452 (4th Cir. 1987).


7
Morris's complaint referred only to conditions and practices at Perry and it sought only injunctive relief.  Before the magistrate judge entered his report and recommendation in this case Morris was transferred to Dutchman.  As a result, Morris's complaint is moot in its entirety because he sought nothing but injunctive relief which is no longer available.  Accordingly we vacate the decision below and remand with instructions to dismiss the case as moot.


8
Morris also filed a motion for name change in this Court.  We deny this motion.*  Morris should obtain an order officially changing his name to Abdul Al-Baseer Sayfu Allah from a state court with jurisdiction to address such a matter.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED


*
 We have, however, added to the caption of this case that Morris is also known as Abdul Al-Baseer Sayfu Allah